FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

R. MORENO, in his individual             
capacity and in his capacity as
representative of the classes
described fully herein,
                   Plaintiff-Appellee,
                  v.
                                               No. 02-55627
LEROY BACA; MICHAEL
ANTONOVICH; YVONNE BURKE;                        D.C. No.
DONALD KNABE; GLORIA MOLINA;
ZEV YAROSLAVSKY,
                                            CV 00-07149 ABC
                                               ORDER AND
                         Defendants,            AMENDED
                 and                             OPINION
BANKS, Deputy Sheriff #403862;
GARCIA, Deputy Sheriff #412525,
             Defendants-Appellants,
STATE OF CALIFORNIA,
              Intervenor-on-Appeal.
                                         
        Appeal from the United States District Court
           for the Central District of California
        Audrey B. Collins, District Judge, Presiding

                   Argued and Submitted
            April 9, 2003—Pasadena, California
           Submission Withdrawn October 8, 2003
              Resubmitted February 16, 2005

               Opinion Filed March 7, 2005
         Opinion Withdrawn and Amended Opinion
                 Filed December 9, 2005

                             16097
16098               MORENO v. BACA
    Before: Harry Pregerson, A. Wallace Tashima, and
            Richard R. Clifton, Circuit Judges.

               Opinion by Judge Tashima
16100                MORENO v. BACA


                       COUNSEL

Devallis Rutledge, Manning & Marder Kass, Ellrod, Ramirez,
Irvine, California, for the defendants-appellant.

Kathryn S. Bloomfield, Yagman & Yagman & Reichmann &
Bloomfield, Venice Beach, California, for the plaintiff-
appellee.

Doris A. Calandra, Deputy Attorney General, Sacramento,
California, for the intervenor-on-appeal.
                       MORENO v. BACA                    16101
                          ORDER

  The Opinion and separate Opinion concurring in the judg-
ment filed on March 7, 2005, slip op. 2657 and 2687, and
reported at 400 F.3d 1152 and 1169, are withdrawn and
replaced by the Amended Opinion filed concurrently with this
order.

   The foregoing action renders defendants-appellants’ peti-
tion for rehearing and petition for rehearing en banc, and
intervenor-on-appeal State of California’s petition for rehear-
ing and/or petition for rehearing en banc moot. Subsequent
petitions for panel rehearing and/or petitions for rehearing en
banc may be filed with respect to the Amended Opinion in
accordance with the requirements of Fed. R. App. P. 40 and
35.


                         OPINION

TASHIMA, Circuit Judge:

   Los Angeles County Deputy Sheriffs Sean Banks and
Thomas Garcia (“Appellants”) appeal from the district court’s
denial of their motion for summary judgment asserting quali-
fied immunity in a § 1983 action brought by plaintiff Richard
Moreno. Moreno alleges that Appellants, acting under color
of state law, deprived him of his constitutional rights when
they arrested and searched him without cause. We affirm.

                    Factual Background

   One evening in January 2000, Richard Moreno and his
companion Joe Rodriguez were on their way to a meeting at
St. Lucy’s Church in the City Terrace area of Los Angeles.
After their car broke down, Moreno and Rodriguez proceeded
toward the meeting on foot. At approximately 7 p.m., a
16102                  MORENO v. BACA
marked Los Angeles County Sheriff patrol car passed them as
they walked down the street, made a U-turn, and pulled the
car onto the curb in their path. Two deputies got out of the
car. Deputy Banks, who was riding in the passenger seat,
ordered Moreno and Rodriguez to approach. Banks interro-
gated both men as to their business in the area, patted them
down for weapons, emptied the contents of their pockets onto
the hood of the patrol car, and locked them into the back seat.
While Moreno and Rodriguez sat in the back seat of the car,
Deputy Banks entered their names into a computer inside the
patrol car and asked the men whether they were on parole.
Moreno admitted that he was.

   Meanwhile, Deputy Garcia, the driver of the patrol car,
walked down the sidewalk in the direction from which Rodri-
guez and Moreno had approached, shining his flashlight on
the sidewalk and into nearby yards as he went. When Garcia
returned to the patrol car he had a discussion with Banks,
reached into the glove compartment to retrieve a ziploc bag,
and then put the bag back into the glove compartment and
closed the door. Moreno heard one of the deputies tell the
other that Rodriguez was “clean” but that Moreno was on
parole. At that point, Garcia opened the rear door of the car
and told Rodriguez that he was free to leave, which he did.
Moreno was handcuffed and told that he was under arrest for
violating his parole. When Moreno asked the deputies what he
had done to violate his parole, one of them told him that he
was caught in possession of rock cocaine.

  Deputies Banks and Garcia gave a somewhat different
account of the incident. According to their incident report,
Banks noticed that Moreno was “startled” when he saw the
patrol car. As the deputies approached, Moreno turned
around, reached into his right front pants pocket, and dis-
carded something on the front steps of a nearby residence.
Because the deputies were on patrol in a high crime area, and
because they were aware that drugs were sold in several
houses nearby, they decided to investigate. They detained
                            MORENO v. BACA                           16103
Moreno and placed him in the patrol car. Banks walked to the
area in which he had seen Moreno discard the object and
recovered an object he recognized as rock cocaine. One of the
deputies did a warrant check on the patrol car’s MDT termi-
nal, which revealed an outstanding arrest warrant with
$10,000 bail for Moreno.1 The MDT search also revealed that
Moreno was on parole, a fact which Moreno orally confirmed.
Both deputies declared under oath that they were aware from
their training and experience that a standard term of parole
was that parolees were subject to warrantless searches by any
peace officer. Moreno was placed under arrest, both for pos-
session of cocaine and under the authority of the outstanding
arrest warrant, and a parole hold was placed on him. Although
the incident report makes no reference to Rodriguez or any
other person, both Banks and Garcia refer to “another man”
in their sworn declarations describing the encounter.

   At the time of the detention, Moreno was indeed a parolee
under the supervision of the California Department of Correc-
tions. He had been released from prison more than two years
earlier, subject to the following condition: “You and your res-
idence and any property under your control may be searched
without a warrant by an agent of the Department of Correc-
tions or any law enforcement officer.” Moreno also had an
outstanding arrest warrant, which was issued when Moreno
failed to make an appearance in state court in 1999. It is
undisputed, however, that the deputies learned that Moreno
was on parole and that he had an outstanding arrest warrant
only after searching and detaining him.

   Moreno was subsequently charged in state court with pos-
session of a controlled substance. Deputies Banks and Garcia
testified against him at trial and Rodriguez testified for the
defense. Moreno was acquitted by a jury in 2002.
  1
   An MDT terminal gives deputy sheriffs access to certain criminal
records, and can alert officers to the possibility of outstanding arrest war-
rants.
16104                  MORENO v. BACA
   Moreno then brought this action under 42 U.S.C. § 1983,
contending that Banks and Garcia violated his Fourth Amend-
ment right to be free from unreasonable searches and seizures
when they arrested and searched him without cause. Banks
and Garcia responded that Moreno had no right to be free
from suspicionless arrests and searches because of the out-
standing bench warrant and the parole condition. Even if rea-
sonable suspicion were required to detain Moreno, the
officers contended, they had the requisite level of suspicion
because of Moreno’s nervous behavior and the fact that he
was walking in a “high crime” area.

   The district court sided with Moreno, reasoning that under
Griffin v. Wisconsin, 483 U.S. 868 (1987), and United States
v. Knights, 534 U.S. 112 (2001), “at least reasonable suspi-
cion is required to justify the search, and subsequent seizure,
of Moreno.” The court further held that, interpreting the facts
in the light most favorable to Moreno, the facts “do not come
close to the level of suspicion that existed in Knights and
Griffin.” It rejected the deputies’ argument that Moreno’s
parole search condition and the outstanding arrest warrant
retroactively justified the arrest and search even though nei-
ther Banks nor Garcia was aware of either circumstance at the
time. The court denied the deputies’ motion for summary
judgment on qualified immunity grounds, holding that More-
no’s constitutional right to be free from suspicionless searches
was “clearly established” at the time of the detention, and that
a suspect’s nervousness at the sight of law enforcement, by
itself, did not give rise to reasonable suspicion.

   The deputies brought this interlocutory appeal of the dis-
trict court’s denial of summary judgment on qualified immu-
nity grounds. We have jurisdiction over the appeal, but only
to the extent that it presents legal questions. Mitchell v. For-
syth, 472 U.S. 511, 530 (1985); Jeffers v. Gomez, 267 F.3d
895, 903 (9th Cir. 2001) (“Our jurisdiction [to review the
denial of qualified immunity] generally is limited to questions
of law and does not extend to claims in which the determina-
                        MORENO v. BACA                     16105
tion of qualified immunity depends on disputed issues of
material fact.”).

                               I

   We review the district court’s denial of a motion for sum-
mary judgment de novo. Billington v. Smith, 292 F.3d 1177,
1183 (9th Cir. 2002). Viewing the evidence in the light most
favorable to the nonmoving party, we must determine whether
there are any genuine issues of material fact and whether the
district court correctly applied the relevant substantive law.
Oliver v. Keller, 289 F.3d 623, 626 (9th Cir. 2002). “[T]he
ordinary framework for deciding motions for summary judg-
ment” applies to motions for summary judgment based on
official immunity. Butler v. San Diego Dist. Attorney’s Office,
370 F.3d 956, 963 (9th Cir. 2004). Because the moving defen-
dant bears the burden of proof on the issue of qualified immu-
nity, he or she must produce sufficient evidence to require the
plaintiff to go beyond his or her pleadings. Id. The defen-
dant’s burden is to demonstrate the absence of a genuine issue
of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986).

   [1] The determination of whether a law enforcement officer
is entitled to qualified immunity involves a two-step analysis.
Saucier v. Katz, 533 U.S. 194, 201 (2001). In the first step we
must view the record in the light most favorable to the party
asserting injury in determining whether the officer’s conduct
violated a constitutional right. Id. If the plaintiff establishes
the violation of a constitutional right, we must next consider
whether that right was clearly established at the time the
alleged violation occurred. Id. The contours of the right must
have been clear enough that a reasonable officer would have
understood that what he or she was doing violated that right.
Anderson v. Creighton, 483 U.S. 635, 640 (1987).

   We may affirm the district court on any basis supported by
the record. Cigna Prop. & Cas. Ins. Co. v. Polaris Pictures
Corp., 159 F.3d 412, 418 (9th Cir. 1998).
16106                  MORENO v. BACA
                              II

   Appellants first contend that Moreno had no Fourth
Amendment rights that could have been violated by virtue of
the parole condition allowing warrantless searches of his per-
son, residence, and property. Second, they contend that the
arrest and search were justified by the parole search condition
and the outstanding arrest warrant, despite the fact that the
deputies did not know of either fact at the time. Because we
reject the second contention, we need not reach the first.

  A.    Did the Existence of Either the Parole Condition or
        the Outstanding Bench Warrant Retroactively
        Justify the Arrest and Search?

   Appellants argue that the search was reasonable under the
Fourth Amendment because Moreno was on parole and
because there was an outstanding misdemeanor warrant for
Moreno’s arrest. First, we assume without deciding that the
conditions under which Moreno was stopped, searched, and
detained were such as to justify a parole search and detention,
had the officers known that Moreno was on parole before act-
ing. Second, we also assume that the existence of an arrest
warrant could have rendered Moreno’s arrest “reasonable”
and that a search incident to a lawful arrest would have been
permissible under United States v. Robinson, 414 U.S. 218,
235 (1973). It is undisputed, however, that Deputies Banks
and Garcia were not aware of Moreno’s parole status or of the
outstanding arrest warrant at the time of the seizure. Thus, we
must confront the question of whether a search or seizure can
be considered “reasonable” if the facts that rendered the
search “reasonable” (in this case, the parole status and out-
standing arrest warrant) were unknown to the officer at the
time of the intrusion. We hold that it cannot.

   [2] It is well established that under the Fourth Amendment,
to arrest a suspect on probable cause, the “facts and circum-
stances within the officer’s knowledge [must be] sufficient to
                            MORENO v. BACA                           16107
warrant a prudent person, or one of reasonable caution, in
believing, in the circumstances shown, that the suspect has
committed, is committing or is about to commit an offense.”
Michigan v. DeFillippo, 443 U.S. 31, 37 (1979). “[A]lmost
without exception in evaluating alleged violations of the
Fourth Amendment the Court has first undertaken an objec-
tive assessment of an officer’s actions in light of the facts and
circumstances then known to him.” Scott v. United States, 436
U.S. 128, 137 (1978); see also Ornelas v. United States, 517
U.S. 690, 696 (1996) (“We have described reasonable suspi-
cion simply as ‘a particularized and objective basis’ for sus-
pecting the person stopped of criminal activity, and probable
cause to search as existing where the known facts and circum-
stances are sufficient to warrant a man of reasonable prudence
in the belief that contraband or evidence of a crime will be
found.”) (emphasis added) (citation omitted); Illinois v.
Rodriguez, 497 U.S. 177, 188 (1990) (holding that “factual
determinations bearing upon search and seizure” must be
judged against an “objective standard” based on “facts avail-
able to the officer at the moment”).2

  [3] In United States v. Luckett, 484 F.2d 89 (9th Cir. 1973)
(per curiam), we held that a police officer’s knowledge that
   2
     See also Thacker v. City of Columbus, 328 F.3d 244, 261 (6th Cir.
2003); United States v. Castro, 166 F.3d 728, 733 (5th Cir. 1999)
(“Probable cause exists when the totality of facts and circumstances within
a police officer’s knowledge at the moment of arrest are sufficient for a
reasonable person to conclude that the suspect had committed, or was in
the process of committing, an offense.”) (emphasis added); Taylor v.
Waters, 81 F.3d 429, 434 (4th Cir. 1996) (“In assessing the existence of
probable cause, courts examine the totality of the circumstances known to
the officer at the time of the arrest.”) (emphasis added). Indeed, in
addressing the converse situation, in which law enforcement officers
arrested a man because they reasonably believed that an outstanding arrest
warrant existed when in fact it did not, the Supreme Court found that the
seizure was “reasonable” (for the purpose of applying the “good faith”
exception to the exclusionary rule) precisely because it was justified based
on the facts known to the officers at the time. United States v. Leon, 468
U.S. 897, 926 (1984).
16108                  MORENO v. BACA
a man was subject to an outstanding bench warrant, which he
acquired only after unlawfully seizing the man, did not retro-
actively render the seizure of that man “reasonable” under the
Fourth Amendment. Id. at 90-91. In that case, the officer spot-
ted a man jaywalking and summoned him to his police car.
After reviewing the man’s identification, the officer detained
the man long enough to write a jaywalking citation. We held
that the temporary seizure during which the police checked
the man’s identification and wrote the citation was reasonable
under the Fourth Amendment because it was “ ‘strictly tied to
and justified by’ the circumstances which rendered its initia-
tion permissible.” Id. at 90 (quoting Terry, 392 U.S. at 16,
19). But the officer continued to detain the man after the cita-
tion was written for the sole purpose of running a warrant
check on him. The warrant check turned out positive, and the
officer arrested him on that basis. A search incident to that
arrest revealed a package of counterfeit money orders. We
held that the detention of the man for the purpose of running
the warrant check was “unreasonable,” and the evidence was
properly suppressed at trial, because at the time it was con-
ducted, the officer “had no reasonable grounds to be suspi-
cious that there might be a warrant outstanding against him.”
Id. at 91; see also United States v. Johnson, 256 F.3d 895, 903
(9th Cir. 2001) (en banc) (Ferguson, J., joined by Schroeder,
Pregerson, and Paez, JJ.) (“We have never held that an officer
lacking any prior objective knowledge of the use of an out-
building may approach it free of Fourth Amendment con-
straints.”); United States v. DiCesare, 765 F.2d 890, 899 (9th
Cir. 1985) (“[T]he acquisition of probable cause during an
unlawful seizure does not cure the illegality and does not con-
stitute an independent source of probable cause.”), amended
by 777 F.2d 543 (9th Cir. 1985).

   [4] Appellants cite to Whren v. United States, 517 U.S. 806
(1996), for the proposition that the underlying intent or moti-
vation of the police is irrelevant for Fourth Amendment
search and seizure purposes. Id. at 813. But Whren held only
that the illegitimate subjective motivation of a police officer
                        MORENO v. BACA                     16109
will not invalidate an otherwise constitutional seizure that is
“objectively justifiable” based on facts known to the officer.
Id.; see also United States v. Cervantes, 219 F.3d 882, 890
(9th Cir. 2000) (“It is important to remember that the founda-
tion of the Court’s position in Whren is that ‘where the search
or seizure is based upon probable cause’ there is with rare
exception no balancing to be done or reasonableness determi-
nation to be made because the probable cause itself serves as
the exclusive ‘measure of the lawfulness of enforcement.’ ”)
(quoting Wayne R. LaFave, Search and Seizure: A Treatise
on the Fourth Amendment § 1.4 (3d ed. 1996) (footnote omit-
ted)); United States v. Wallace, 213 F.3d 1216, 1219 (9th Cir.
2000) (“The fact that the alleged traffic violation is a pretext
for the stop is irrelevant, so long as the objective circum-
stances justify the stop.”). In other words, although Whren
stands for the proposition that a pretextual seizure based on
the illegitimate subjective intentions of an officer may be per-
missible, it does not alter the fact that the pretext itself must
be a constitutionally sufficient basis for the seizure and the
facts supporting it must be known at the time it is conducted.
Whren, 517 U.S. at 813. In this case, as in Luckett, it is undis-
puted that Appellants were not aware of the fact that Moreno
was subject to an outstanding arrest warrant at the time they
arrested him. Therefore, there are no facts from which we can
conclude that the suspicionless arrest and search in this case
were objectively justifiable.

   Appellants’ reliance on cases dealing with one’s “standing”
to bring a Fourth Amendment challenge, Minnesota v. Carter,
525 U.S. 83 (1998), United States v. Padilla, 508 U.S. 77
(1993), and Rawlings v. Kentucky, 448 U.S. 98 (1980), is like-
wise unavailing. In each of those cases, there was a question
as to whether the person challenging the search had standing
because he or she lacked a legitimate expectation of privacy
in the place searched or the thing seized. See Carter, 525 U.S.
at 91 (holding that respondent lacked standing to bring Fourth
Amendment challenge based on police search of another per-
son’s home because respondent had no expectation of privacy
16110                  MORENO v. BACA
therein); Padilla, 508 U.S. at 81-82 (remanding for factual
determination as to whether petitioner had a legitimate pri-
vacy interest in a seized automobile in which he had no own-
ership interest and was not a passenger); Rawlings, 448 U.S.
at 105-06 (holding that petitioner could not challenge the
search of another person’s purse because he lacked a reason-
able expectation of privacy therein). By contrast, there is no
question that Moreno had standing to challenge the search and
seizure of his own person. See Terry, 392 U.S. at 9 (“No right
is held more sacred, or is more carefully guarded, by the com-
mon law, than the right of every individual to the possession
and control of his own person, free from all restraint or inter-
ference of others, unless by clear and unquestionable author-
ity of law.”) (quoting Union Pac. Ry. v. Botsford, 141 U.S.
250, 251 (1891)).

   [5] All that we have said above with respect to the neces-
sity that the officers know of the existence of a warrant before
they can make an arrest pursuant to that warrant applies with
equal force to a parole condition — an officer must know of
a detainee’s parole status before that person can be detained
and searched pursuant to a parole condition. In fact, the Cali-
fornia Supreme Court has recently so held. People v. Sanders,
93 P.3d 496, 505 (Cal. 2003) (holding that the “police cannot
justify an otherwise unlawful search of a residence because,
unbeknownst to the police, a resident of the dwelling was on
parole and subject to a search condition”).

  [6] For all of these reasons, we hold that police officers
cannot retroactively justify a suspicionless search and arrest
on the basis of an after-the-fact discovery of an arrest warrant
or a parole condition.

  B.    Were the Constitutional Rights at Issue Clearly
        Established?

  [7] Having established that Appellants violated Moreno’s
constitutional rights when they conducted the suspicionless
                           MORENO v. BACA                         16111
search and seizure, we must evaluate whether those rights
were clearly established at the time of the incident and
whether the “unlawfulness [of Appellants’ conduct] was
apparent in light of preexisting law.” Malik v. Brown, 71 F.3d
724, 727 (9th Cir. 1995).

      It is not necessary that the alleged acts have been
      previously held unconstitutional, as long as the
      unlawfulness [of defendants’ actions] was apparent
      in light of preexisting law. Closely analogous preex-
      isting case law is not required to show that a right
      was clearly established. In other words, while there
      may be no published cases holding similar policies
      constitutional, this may be due more to the obvious-
      ness of the illegality than the novelty of the legal
      issue.

Sorrels v. McKee, 290 F.3d 965, 970 (9th Cir. 2002). “[W]hen
an officer’s conduct ‘is so patently violative of the constitu-
tional right that reasonable officials would know without
guidance from the courts that the action was unconstitutional,
closely analogous pre-existing case law is not required to
show that the law is clearly established.’ ” Boyd v. Benton
County, 374 F.3d 773, 781 (9th Cir. 2004) (quoting Deorle v.
Rutherford, 272 F.3d 1272, 1286 (9th Cir. 2001)).

   Deputies Banks and Garcia detained and searched Moreno
based on his nervous behavior when he spotted the patrol car
in an area known for high crime.3 They contend that their
actions were justified (1) because, as a result of Moreno’s
parole status and his outstanding arrest warrant, no level of
suspicion was required in order to arrest and search him, and
(2) even if reasonable suspicion was required to search
  3
   Because we view the facts in the light most favorable to the nonmoving
party, we do not consider the officers’ contention, which Moreno denies,
that Moreno removed an object from his pocket and placed it on the
ground.
16112                   MORENO v. BACA
Moreno, the officers had reasonable suspicion based on More-
no’s nervous behavior in a high crime area. Both contentions
are untenable.

   Appellants’ first argument in favor of qualified immunity
— that it was not clearly established that Moreno had any
right to be free from suspicionless searches because of his
parole status and his outstanding arrest warrant — relies on
the two alternate assertions discussed above, both of which
must fail. When evaluating whether a law enforcement officer
was on notice that his conduct was unlawful in a particular
instance, we look only to the “circumstances presented to
[the] officer.” Saucier, 533 U.S. at 209. The “relevant, dispo-
sitive inquiry is whether it would be clear to a reasonable offi-
cer that his conduct was unlawful in the situation he
confronted.” Id. at 202 (emphasis added).

   [8] Appellants’ first assertion — that the parole search con-
dition stripped Moreno of “a normal scope of Fourth Amend-
ment protection” — does not justify the suspicionless search
and seizure. While Moreno’s parole status may have rendered
it unclear what level of suspicion was required to conduct
such a warrantless search, if Appellants had known of the
parole condition at the time of the search and seizure, it is
uncontested that this fact was unknown to Appellants at the
time of their actions and was not a fact on which Appellants
relied. Because the Deputies did not know of Moreno’s parole
status and his outstanding arrest warrant at the time they
searched and seized him, those circumstances cannot justify
their conduct. At the time of the incident in this case, it was
clearly established that the facts upon which the reasonable-
ness of a search or seizure depends, whether it be an outstand-
ing arrest warrant, a parole condition, or any other fact, must
be known to the officer at the time the search or seizure is
conducted. Rodriguez, 497 U.S. at 188; Luckett, 484 F.2d at
90-91.

  [9] Appellants’ other argument — that the officers reason-
ably believed that the facts known to them constituted “rea-
                        MORENO v. BACA                     16113
sonable suspicion” — is also unpersuasive. It was well-
established at the time of Moreno’s detention that nervousness
in a high crime area, without more, did not create reasonable
suspicion to detain an individual. In Chavez-Valenzuela, 268
F.3d at 725, we noted that although the Ninth Circuit had not
yet ruled on whether nervousness alone constitutes reasonable
suspicion, the Sixth, Seventh, and Eleventh Circuit had con-
cluded (prior to 2000) that appearing nervous is only one of
several factors for finding reasonable suspicion. See United
States v. Hill, 195 F.3d 258, 272 (6th Cir. 1999); United
States v. Finke, 85 F.3d 1275, 1280 (7th Cir. 1996). We also
noted that “no circuit has held that nervousness alone suffices
to create reasonable suspicion.” Chavez-Valenzuela, 268 F.3d
at 726; see also Brown v. Texas, 443 U.S. 47, 52 (1979)
(holding that officers did not have reasonable suspicion for an
investigatory stop when they detained two men who were
walking away from each other in an alley in an area known
for drug trafficking because “the . . . activity was no different
from the activity of other pedestrians in that neighborhood”).
The Supreme Court has held that in some circumstances an
individual’s flight from law enforcement in a high crime area
can justify an investigatory seizure. Illinois v. Wardlow, 528
U.S. 119, 125 (2000). But Moreno’s simple act of walking
away from the officers could not have been reasonably mis-
taken for the type of “flight” the officers confronted in Ward-
low. See United States v. Valentine, 232 F.3d 350, 357 (3d
Cir. 2000) (“Walking away from the police hardly amounts to
the headlong flight considered in Wardlow and of course
would not give rise to reasonable suspicion by itself, even in
a high-crime area[.]”). Interpreting all disputed issues of fact
in favor of Moreno, as we must, we hold that no reasonable
officer could have concluded that the circumstances con-
fronted by Appellants in this case gave rise to “reasonable
suspicion.”
16114                 MORENO v. BACA
                     CONCLUSION

  For the foregoing reasons, we affirm the district court’s
denial of qualified immunity and remand for further proceed-
ings.

  AFFIRMED and REMANDED.